OFFICE OF THE ATTORNEY      GENERAL    OF TEXAS
                        AUSTIN




 Honorable Charley Lockhart
State Treasurer
Autin, Texas
Dear Sir:




           In yoLr letter                  1940, you request
our opinion as to whether                  of trust executed
by the Fort Worth Ca                       the payment of en
indebtednessto Ethe                        Lena Evans Callier
as evidenced by a                          sum of $25,850.00,
due two years                              a under the provi-
sions of Artic                             tatutes, in order
to be recorded                             ty clerk. You
also advise us
                                  formed is to maintain ma
                                  1 military education,
                                 al stook, said Article

                            rein otherwise provided
                     levied and assessed a tax of
                     on each One Hundred ($100.00)




     instruments of a similar nature which are filed
     or recorded in'the office of the County Clerk
     under the Registration Laws of this State;
     provided that no tax shall be levied on instru-
     ments securing en amount of Two Hundred ($200.00)
     Dollars, or less. After the effective date of
     this Act, except as hereinafter provided, no
     such instrument shall be filed or recorded by
Honorable Charley Lo&hart, page 2


     any County Clerk in this State until there
     has bean artma to suoh instrument stenppa
     in aceordemo8with the provisions of this
     eaotloq proriding further that should the
     ln6trument flled in the oriioa of the County
     Clerk be saourity of an obllgatlon that has
     property pledged as aeourity in a Stats or
     States Other than Texas, the taX nha.l.1
                                            be
     based upon the reasonable cash talus of all
     property pladgrd in Texas in the proportion
     that said property in Texas bears to tho total
     ralus or the property asouring the obligationi
     and, providing further that, eroopt as to re-
     nowala or srtondons or aoarued intorest, the
     provisions of thle aratlon shall not apply to
     lnstrumants glron in rsnawal or axtsnslon of
    .lnstrumantstherotoforartamped uodrr the pro&
     rls$o~  oi thl8 Aot or the one amend06 hereby,
     and shall not apply to instruments &ran in
     thsrefunding of sxistlng bond6 or obllgatlons
    where ths preordlng instrumant of eaourlty was
     stamped in aooordanoewith this Aot or the ona
     amsndod hareby provided further that the tax
     lerlad in this Aet ahall apply t+aonly one in-*
     strumant, the bna ot the greatest denomination,
     whara sararal lnstrumsntrara aontamporanoously
     axrouted ta 800ure ona obllgation$.andprovided
     fgrth8r that uhon on00 6t4dp.d u provided
     herein, an instrument may be moor686 in any
     number of aountloe In thl8 Stak wlthout'a&n
     being so stampsd. ,Thlssootlon shall not ap-
     ply to instrwmnta, notes, or other oblLgatlone
     taken by or on behalf of the UnItad States or
     of the Stats or Texas, or any oorporata lgsnoy
     or lnstrumantalltyof tha United States, or o?
     the State of Tsxar in oarrying,out a worn-
    mental purp864 a6 8xpre8aod ln any A0& of the Con-
     grass of the Unlted States or or the Lagislatura
     or ths Stats or Texas, nor shall the provic~lon~~
     of this seotlon lp ly to obligations or lnatru-
     ments aeoured by s an6 on orops and farm or
     agrioulturalprodusts, or to llraatook'or iana
     implamants,or an abrtrast of Wgcwnt.
Honorable CharleyLoakhart, page 3


          You have attached to your reqwat for our
opLnion a letter addreseed to the county olerk of Tarrant
County from the president Of the Fort worth Cavalry
Club urging that the deed oftrustneod not be rtaa&ml
on tba theory that tb maker of tha dud of trust la a
e&&a~lltary    organlzatlonand la tiheroforolx a nprrom
                                                     t
        . In our rlew of this matter it la wmeoessalrp
to oon6ldor the queetlon a6 to wbet&er t& Fort Worth
Cavalry Club and it8 properties are exempt from taxation.
Ihe tax brie4 by Artlola 704%. 18 neltbr agalmt the
maker of tha dud oi trust nor upon the property oovdlyd
         Tb# ~-~OOrdiag t7.f ?ihO da    ai   tXW8t   ir   ?W   th0
%i$?*or    the holder of the notieand it 1s oontemplatod
b the statute t&atsuohben~lelary or the daodoottr~t
do uld pay the taxi Manlfutly   au&i obligation otit
be mlYeoted by the bwlnoss arrangamnts between 6uoh
bum~lolary and tho ulcer who might not be re~ulxad to
rtaqp a dud of trwf held by him, for suoh m&orto pre-
stmt3ae lnetrwent for reoordlng.our -to           your
question la that the 68@d of trust should be stanpad bc
fora it 18 aooepto4 by the oounty olerlctor reoordlng.
                                       Your6 very truly
                                 ATTOBNB!f OBNXRAL OF TEXIS



                                 BY     (dsn.~I)
                                        QlonnR.Lsnir
                                             t4ulrtaat




APPRomDt FBB, lb, 1040
oomld 0.’Maan
Attornrg cleneralor Text36



                                               Opinloa     oommlttu
                                               By 8. 8. B.
                                                      ohalrmall